Appellant was tried under an indictment charging him with the offense of burglary and grand larceny. He was convicted, generally, and sentenced to serve imprisonment in the penitentiary for the term of seven years.
There is no bill of exceptions. It is the law of this State that "a count charging the burglary of a storehouse [as here] can be joined in the same indictment with a count charging the larceny from a storehouse; and when an indictment contains these two counts [as here], the State will not be required to elect on which count it will proceed." Rose v. State, 117 Ala. 77,23 So. 638.
The demurrers to the various counts in the indictment were properly overruled. Norman v. State, 13 Ala. App. 337,69 So. 362; Rose v. State, supra.
No error appears upon the record proper; and it follows that the judgment and sentence pronounced against the defendant by the Circuit Court of Chilton County must be affirmed. And it is accordingly so ordered.
Affirmed.